Title: From John Adams to Thomas Boylston Adams, Jr., 20 September 1822
From: Adams, John
To: Adams, Thomas Boylston, Jr.



My dear Grandson Thomas B. Adams—
Montezillo Sep 20. 1822

I have received much satisfaction from the reports of your conduct since you left me. I have received still more pleasure from the constancy & punctuality of your correspondence  with your parents, sister & Brother: & your letter to me of 12 crowns all. I thank you for the pamphlet you sent me containing the journal of your excursion to Concord which is very particular entertaining & instructive. Such a march for a person of your age is a great atchievement. In short Thomas I think your whole behaviour since you left me has been manly & generous—Persevere to the end. I need not give you any other advice than such as I have frequently given you when you was here. Pay a strict attention & veneration to the government & governors of the Academy; a proper respect & deference to those Cadets who are before you in age & class; friendly affection to your equals & class mates & invariable kindness to all your inferiors if any such these be—
I have no news to tell you except that we are all well & that yesterday the 19. Sep the family all attended the Ordination of Mr B. Cutler to the Office of Deacon in our Episcopalian Society: with power to christen, bury, read sermons & preach when the Bishop will permit him: but not to administer the Sacrament.
 Let me give you a little advice concerning your handwriting. Your letters are all pretty well written but the characters are too small— a habit of writing in such capillary strokes will ruin your eyes & be very inconvenient to you through life.
With respects to Captain Partridge &  / Your Tutors / I remain / Your Affectionate Grand Father
John Adams